Case 1:19-cv-05995-CM-RWL Document 72
                                   70 Filed 08/10/20
                                            08/06/20 Page 1 of 6
                                                               2




                         8/10/2020
     Case 1:19-cv-05995-CM-RWL Document 72
                                        70 Filed 08/10/20
                                                 08/06/20 Page 2 of 6
                                                                    2




Plaintiff's request for further discovery is
DENIED. The Court has reviewed the Affidavit
                                                   8/10/2020
of Lt. Nunez and finds it fully and sufficiently
addresses      the  camera     footage   issue.
Discovery on discovery is not warranted.
       Case
        Case1:19-cv-05995-CM-RWL
             1:19-cv-05995-CM-RWL Document
                                   Document70-1
                                            72 Filed
                                                Filed08/10/20
                                                      08/06/20 Page
                                                                Page31ofof64




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------x

MARCUS THORPE,
                                                                            19 Civ. 5995 (CM)(RWL)
                                                             Plaintiff,
                                                                            DECLARATION OF
                              -against-                                     LIEUTENANT JOSE
                                                                            NUNEZ
CITY OF NEW YORK, et al.,

                                                         Defendants.

------------------------------------------------------------------------x

STATE OF NEW YORK  )
                   : ss.:
COUNTY OF NEW YORK )

JOSE NUNEZ, declares under penalty of perjury and pursuant to 28 U.S.C. § 1746:

        1.       I make this declaration at the request of the Office of Corporation Counsel. The

foregoing is based on my personal knowledge, as well as a review of documents.

        2.       I am employed by New York City Health and Hospitals Corporation (“NYC

HHC”) as the Crime Prevention Unit Supervisor at Harlem Hospital, located at 506 Lenox

Avenue, New York, NY 10037. I have been employed by NYC HHC since September 28, 2002.

        3.       As the Crime Prevention Unit Supervisor, my duties include the oversight of all

Harlem Hospital police investigations, management of the hospital’s CCTV cameras, including

both searching for and preserving relevant video surveillance footage, and managing access

control to and from Harlem Hospital.

        4.       Prior to my promotion to Crime Prevention Unit Supervisor, I held the position of

detective within the Harlem Hospital Police Department. As a detective, my duties included

conducting access control to and from Harlem Hospital and managing the hospital’s CCTV

cameras, including their operation and preserving relevant video surveillance footage.
      Case
       Case1:19-cv-05995-CM-RWL
            1:19-cv-05995-CM-RWL Document
                                  Document70-1
                                           72 Filed
                                               Filed08/10/20
                                                     08/06/20 Page
                                                               Page42ofof64




       5.      As the Crime Prevention Unit Supervisor, I am familiar with Harlem Hospital’s

practices for preserving video surveillance footage, the retention time concerning surveillance

footage, and the locations of video surveillance cameras within Harlem Hospital and the

documentation pertaining thereto.

       6.      During the early morning hours of April 12, 2018, an incident occurred involving

Sergeant Tyrone Joseph, P.O. Francis Senajor, and a hospital visitor, Marcus Thorpe.

       7.      Following the incident, on or about April 12, 2018, the Crime Prevention Unit

was advised of the incident and, as such, took steps to locate and save the relevant video footage

of the incident. When the Crime Prevention Unit pulls video footage, it is saved on a hard drive

that is maintained by the Harlem Hospital Police Department. Video footage that is not saved is

automatically overwritten after thirty days.

       8.      Based on my personal knowledge and a review of the relevant records, on the date

of incident, April 12, 2018, there were five (5) cameras installed in the lobby of Harlem Hospital.

Of those cameras, one was located near the lobby entrance and only captured visitors entering

the hospital, one was located by the officer’s post near the elevator bank, one was located near

the visitor sign-in counter, one was located near an ATM machine, and one of the cameras was

not operational.

       9.      Of the five cameras mentioned above, upon information and belief, only one of

the cameras would have captured the portion of the lobby where the incident occurred – that is

the video surveillance camera stationed by the officer’s post near the elevator bank.

       10.     At the request of Corporation Counsel, sometime during this litigation, I

conducted a search of Harlem Hospital’s hard drive for video surveillance footage depicting the

April 12, 2018 incident involving Sergeant Joseph, Officer Senajor, and Marcus Thorpe. I



                                               -2-
      Case
       Case1:19-cv-05995-CM-RWL
            1:19-cv-05995-CM-RWL Document
                                  Document70-1
                                           72 Filed
                                               Filed08/10/20
                                                     08/06/20 Page
                                                               Page53ofof64




located video surveillance footage from April 12, 2018, depicting the plaintiff, Sergeant Joseph,

and PO Senajor in Harlem Hospital’s 11th floor elevator bank, on an elevator, in the elevator

bank of the ground floor, walking towards the exit of the hospital, and in the lobby. This footage

is the entirety of surveillance footage of the incident on Harlem Hospital’s hard drive. The video

was provided to the Office of Corporation Counsel. Additionally, upon information and belief,

the footage was previously provided to the New York County District Attorney’s Office.

       11.     More recently, on July 21, 2020, again at the request of Corporation Counsel, I

conducted a second search of Harlem Hospital’s hard drive for surveillance footage depicting the

April 12, 2018 incident to confirm that all video footage of the incident in the possession of

Harlem Hospital had been located and produced. This second search resulted in my location of

the same video footage mentioned above.

       12.     On July 21, 2020, I was provided with photographs of cameras in Harlem

Hospital’s lobby taken by plaintiff and asked to explain why there is no footage of the incident

from those cameras. The photographs show three cameras. One of the cameras is above the

counter in the visitor sign-in area. The camera only captures the visitor sign-in counter. The

other two cameras are outside of the hospital’s café. Those two cameras only capture people

entering and exiting the café and in the immediate vicinity of the café doors. None of those

cameras are positioned to capture the lobby area where the April 12, 2018 incident occurred.

       13.     In addition to my personal knowledge, on July 21, 2020, I also reviewed the

Harlem Hospital CCTV servers reflecting the placement of cameras in the lobby of Harlem

Hospital to confirm that the cameras in photos provided by plaintiff would not have captured the

incident involving Sergeant Joseph, Officer Senajor, and Marcus Thorpe that occurred on April

12, 2018.



                                              -3-
     Case
      Case1:19-cv-05995-CM-RWL
           1:19-cv-05995-CM-RWL Document
                                 Document70-1
                                          72 Filed
                                              Filed08/10/20
                                                    08/06/20 Page
                                                              Page64ofof64




Dated:      New York, New York
            July 28, 2020


                                    _______________________________
                                    Lieutenant Jose Nunez




                                     -4-
